Citation Nr: 0915928	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 13, 2002, 
for the grant of service connection for tinnitus, to include 
the issue of whether there was clear and unmistakable error 
(CUE) in the January 1992 rating decision that did not 
consider the claim of tinnitus in adjudicating a claim of 
entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The record shows that a January 2006 rating decision denied 
the Veteran compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction.  However, the Veteran has not expressed 
disagreement with this decision and, therefore, the issue is 
not before the Board at this time. 

In July 2007, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.   All reasonable development and notification necessary 
for the equitable disposition of the instant case have been 
completed.

2.  No formal or informal claim of entitlement to service 
connection for tinnitus was received prior to September 13, 
2002.   

3.  The Veteran has failed to show outcome determinative 
errors in the January 1992 rating decision.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
13, 2002, for the grant of service connection for tinnitus 
are not met.  38 U.S.C.A. § 5110 (West 2002);           38 
C.F.R. §§ 3.159, 3.400 (2008).

2.  Clear and unmistakable error is not shown in the January 
1992 rating decision, to the extent that the decision did not 
adjudicate a claim of service connection for tinnitus.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board observes that this appeal, in part, is from the 
effective date assigned after the grant of tinnitus.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that in cases where the underlying benefit being 
sought by the claimant has been granted and an effective date 
has been assigned, the typical claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before the underlying 
benefits were granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board further observes that the Veteran was sent VCAA-
compliant notification by letters dated in 2004 and November 
2007.  Taken together, these letters informed the Veteran of 
what was necessary to substantiate his claim, what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Furthermore, the 
November 2007 VCAA letter contained the specific information 
regarding disability rating(s) and effective date(s) outlined 
by the Court's holding in Dingess, supra.

With respect to the Veteran's claim based on CUE in the RO 
decision dated in January 1992, the Court concluded that the 
VCAA is not applicable to issues regarding allegations of 
clear and unmistakable error.  See Livesay v. Principi, 
14 Vet. App. 324 (2001).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available relevant evidence 
pertinent to the issue on appeal is in the claims folder. The 
Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, the Board notes that 
adjudication of a claim for an earlier effective date in this 
case is based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the Veteran.  
Consequently, there is no additional development that can be 
conducted, nor any other records which can be obtained, which 
would substantiate the Veteran's claim.  For example, any 
additional medical examination would only document the 
current severity of the Veteran's service-connected 
disability, and not whether he satisfied the criteria for an 
effective date earlier than September 13, 2002.  Therefore, 
the Board concludes that VA has fulfilled the duty to assist 
the Veteran in this case.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.      38 C.F.R. § 
3.151.  Any communication or action, indicating an intent to 
apply for one or more benefits, under the laws administered 
by VA, from a claimant may be considered an informal claim.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. Since the Veteran's 
appeal flows from the original claim of service connection, 
the provisions of 38 C.F.R. § 3.157 are not for application 
in the instant case.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking Veteran's benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. § 
3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."



III.	Analysis

In the instant case, the Board finds that the Veteran is not 
entitled to an effective date earlier than September 13, 
2002, for the grant of service connection for tinnitus.

Historically, the record reveals that the Veteran was granted 
service connection for tinnitus in a September 2003 rating 
decision wherein the RO assigned an effective date of 
September 13, 2002, the date of the Veteran's claim.  The 
Veteran expressed disagreement with the effective date 
assigned and the issue was readjudicated in a September 2004 
rating decision wherein the RO continued the effective date 
of September 13, 2002.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The Veteran contends that he is entitled to an 
effective date prior to September 13, 2002.  However, the 
Board has thoroughly reviewed the record to see if any 
written communication was received by VA prior to September 
13, 2002, in which the Veteran indicated that he was seeking 
service connection for tinnitus.  No such document appears in 
the record.  Although the Veteran argues that his claim for 
service connection for hearing loss in August 1991 should be 
construed as a claim for service connection for tinnitus, 
such assertion is without legal merit.  In the August 1991 
application for VA compensation and benefits, the Veteran 
listed his claims for service connection as hearing loss, 
chloracne, and sebaceous cyst.  There is no mention of 
tinnitus in the application or any other correspondence sent 
by the Veteran to the RO.  The Court has held that VA is not 
required to conjure up issues not raised by the claimant.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Board recognizes the Veteran's contention that his 
tinnitus warrants an earlier effective date due to a June 
1987 VA treatment record documenting complaints of "ringing 
of ears."  However, the medical record documenting "ringing 
of ears" may not be construed as a claim for compensation.  
VA medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the Veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment does 
not establish a claim, to include an informal claim, for 
service connection.  Therefore, the June 1987 VA treatment 
record cannot serve as a claim for service connection for 
tinnitus.  As the record does not reflect that a valid 
service connection claim was received by VA prior to 
September 13, 2002, there is no legal basis for the Board to 
assign an earlier effective date.  

Alternatively, the Veteran asserts that there was CUE in the 
January 1992 rating decision due to the RO's failure to infer 
a claim of entitlement to service connection for tinnitus. 

Review of the record reflects that the Veteran did not appeal 
the January 1992 rating decision's denial of service 
connection for bilateral hearing loss.  Accordingly, it 
became final.  38 C.F.R. § 3.104 (2008).  There are two 
exceptions to the rule of finality of VA decisions, i.e., 
challenges based on CUE in a prior, final decision (38 
U.S.C.A. §§ 5109A, 7111), and reopened claims based on new 
and material evidence (38 U.S.C.A. § 5108).  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In the recent case 
of Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
Federal Circuit held that the RO's failure to address an 
implied claim is properly challenged through a motion of CUE.  
See also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 
2005).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion to which reasonable 
minds could not differ.  See, e.g., Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  Allegations of CUE must be raised with 
sufficient particularity.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997).  To establish CUE in a prior, final decision, 
all three of the following criteria must be met: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable; and (3) the error must be of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; 
Russell, supra.

The law generally requires VA to "give a sympathetic reading 
to the Veteran's filings by 'determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations.'" See Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001)). Nevertheless, it is well 
settled that an intent to apply for benefits is an essential 
element of any claim, whether formal or informal, and, 
further, the intent must be communicated in writing.  See 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have an intent to file a claim for VA 
benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); 
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) 
(noting that even an informal claim for benefits must be in 
writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 
C.F.R. § 3.27 (1945) (stating that before VA can adjudicate a 
claim for benefits, "the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it"); 38 C.F.R. § 3.1(p) (2008) (defining "claim" 
as "a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit").

The Veteran contends that his claim for hearing loss received 
at the RO in August 1991 along with the Veteran's complaint 
of "ringing in the ears" in a June 1987 VA treatment record 
should have been liberally construed as a claim for service 
connection for tinnitus and, therefore, the RO's failure to 
adjudicate the issue in the January 1992 rating decision 
constitutes CUE.  The Board observes that, as described in 
detail above, the Veteran did not submit a claim of 
entitlement to service connection for tinnitus prior to 
September 13, 2002.  Indeed, the August 1991 application for 
VA compensation benefits clearly listed the disabilities for 
which the Veteran was seeking service connection.  Those 
disabilities included hearing loss, chloracne, and sebaceous 
cyst.  No correspondence from the Veteran to the RO mentioned 
tinnitus prior to September 13, 2002.  The Board recognizes 
the Veteran's complaint of "ringing in the ears" in the 
June 1987 VA treatment record; however, simply voicing 
complaints in medical records does not amount to a claim for 
benefits.  The Veteran must identify in some fashion that he 
is seeking compensation for a disability.  The mere presence 
of medical evidence of a disability does not show an intent 
on the Veteran's part to seek service connection and 
therefore does not constitute a claim; rather, the Veteran 
must assert a claim either expressly or impliedly.  Because 
the Veteran did not have a claim for service connection for 
tinnitus pending at the time of the January 1992 rating 
decision, the Board finds that his argument alleging CUE in 
the January 1992 rating decision lacks legal merit.  Here, 
the January 1992 rating decision is not final and binding 
with respect to any claim for tinnitus.  For this reason, as 
a matter of law, the January 1992 rating decision cannot be 
the subject of a claim of CUE regarding the Veteran's 
tinnitus.  Therefore, 38 C.F.R. § 3.105(a) provides no basis 
for assignment of an earlier effective date in this case.

To the extent that the Veteran contends that the RO should 
have developed the claim of entitlement to service connection 
for tinnitus, the Board notes that VA has a duty to consider 
a claim under all theories of entitlement and that VA must 
fully and sympathetically develop a Veteran's claim to its 
optimum, which requires VA to determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. 
Cir. 2004).  However, a breach of duty to assist in 
development of the claim cannot serve as a basis for claiming 
CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App 377 (1994).

In light of the above, the Board finds that the appropriate 
effective date for the grant of service connection for 
tinnitus is the date of the September 13, 2002 claim (the 
effective date assigned by the RO in the September 2003 
rating decision).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(c)(3)(ii).  As there is no legal basis for assignment 
of an earlier effective date, the claim for an earlier 
effective date for the award of service connection must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than September 13, 
2002 for the grant of service connection for tinnitus, to 
include the issue of whether there was CUE in the January 
1992 rating decision that did not consider the claim of 
tinnitus in adjudicating a claim of entitlement to service 
connection for bilateral hearing loss, is denied.



____________________________________________
BARBARA B. COPELAND	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


